

CONTINUING GUARANTY



Debtor   Vanguard Synfuels, LLC     Pollock, Louisiana 

 
In consideration of FIRST SOUTH FARM CREDIT, ACA (“Creditor”) having made and/or
making loans or advances or otherwise giving credit to the above named debtor
(“Debtor”), as Creditor and Debtor may from time to time agree upon, the
undersigned guarantor (“Guarantor”), does hereby unconditionally and in solido
with Debtor, guarantee to Creditor, its successors and assigns, and all future
holder or holders of this Continuing Guaranty, which is hereby declared to be
transferable, the prompt payment of all debts, obligations, and liabilities,
whether direct, indirect, absolute, contingent, secured, or unsecured,
(hereinafter collectively referred to some times as “Obligations”) which Debtor
may now or at any time, or times, hereafter owe, or be liable to pay to
Creditor, and Guarantor agrees to pay the same promptly when due and at all
times thereafter, without notice or demand. Should Debtor be or become
insolvent, then Guarantor agrees to pay all Obligations forthwith whether then
due or not due.


Creditor may sell, pledge, assign, discount, rediscount, surrender, compound,
release, renew, extend, forebear, alter, exchange, or otherwise deal with and/or
dispose of any and all property, securities, collateral, endorsements and
guaranties now or hereafter held by said Creditor as security, indemnity, or
otherwise, upon such terms and conditions as Creditor in its sole discretion may
deem advisable, and Creditor may, from time to time, make such changes in,
renewals and extensions of time, mode and terms of payment of said Obligations
of Debtor, and of the time, mode and terms of payment of all or any endorsements
and guaranties of said Obligations made by others, as Creditor in its sole
discretion may deem advisable; all without in any way affecting, limiting, or
prejudicing the Creditor’s rights or the Guarantor’s liability under this
Continuing Guaranty. Creditor is hereby irrevocably authorized and empowered at
any and all times to impute or apply, as it may see fit, any payment or payments
which may be made by Debtor or by others on Debtor’s Obligations.


This guaranty shall be a continuing guaranty, and shall remain in full force and
effect until terminated by the Creditor’s receipt of 30 days prior written
notice of its termination; but such termination shall not affect or impair said
Guarantor’s liability hereunder as to any Obligations of the Debtor existing on
the effective date of such termination, or as to any subsequent modifications,
renewals, extensions or changes in the form or evidence of said existing
Obligations, whether such Obligations are matured or not upon the effective date
of termination. Such termination shall not affect Creditor’s right to release,
modify or otherwise change the security or collateral Creditor may hold, or to
release or modify the liability of any of the undersigned signor(s) or of any
other surety or guarantor of Debtor’s Obligations it being agreed that Creditor
may take such action in regard to such security or collateral or sureties or
guarantors as Creditor in its sole discretion may deem advisable. It is further
agreed that upon receipt of notice of termination, Creditor is under no
obligation to take any steps to enforce or collect Debtor’s Obligations and
Creditor’s failure to take any steps to enforce or collect Debtor’s Obligations
shall not affect Guarantor’s liability herein for all Obligations of Debtor to
Creditor as of the effective date of the termination or as to any renewals,
extensions or modifications or changes in the form of evidence of those
Obligations.


It is further agreed that the Guarantor’s liability under this Continuing
Guaranty shall not be affected or impaired by any failure of Creditor to realize
for any reason, upon any property, securities, collateral, endorsements or
guaranties, nor by any alteration of any contract express or implied, nor by any
change in Debtor, by death, dissolution, withdrawal, or otherwise, but Guarantor
agrees to pay in any event the entire ultimate balance of Debtor’s Obligations
(including principal, interest, attorney fees and costs of collection), now or
hereafter due or owing by Debtor to Creditor. Creditor shall, at no time, and
under no circumstances, be bound to resort to any collateral, securities,
endorsements or guaranties now or hereafter held by Creditor as security,
indemnity, or otherwise, the undersigned Guarantor being bound to pay by this
Continuing Guaranty to the same extent as and in solido with Debtor, and said
Guarantor specifically waives the right and the benefits of demanding division
and discussion.


Guarantor hereby waives any formal acceptance and waives notice of the
acceptance of this Continuing Guaranty by Creditor, and Guarantor also waives
notice of any loans, advances, discounts, or credits that may be made to Debtor,
it being the intention of Guarantor that Creditor shall have the right to make
loans, advances, and discounts, and to give credit to the Debtor on the faith
hereof without notice to Guarantor.


Guarantor hereby also waives notice of all defaults by said Debtor or others,
and of all things now existing, or hereafter occurring in any dealings between
or among Creditor, Debtor and others.
 
 
 

--------------------------------------------------------------------------------

 
 
The liability of Guarantor for payment shall be in solido with Debtor, and as to
each undersigned Guarantor, if there be more than one, each shall be and shall
remain obligated to Creditor in the full amount set forth herein. Creditor may
obtain other guaranties for Debtor in whole or in part, and may release the
guarantors or any of them in whole or in part without affecting the liability of
any Guarantor under this Continuing Guaranty. Each of the undersigned signors
waives and renounces as to each other and any other guarantors and/or sureties
of Debtor’s Obligations, the right of demanding, and the benefits of, division
and discussion.


This agreement, regardless where actually signed, shall be construed under and
governed by the laws of the State of Louisiana, and Guarantor consents to the
personal jurisdiction of any federal or state court in Louisiana, if suit is
filed to enforce this guaranty agreement.


In the event this Continuing Guaranty is referred to an attorney at law for
collection by suit, or otherwise, Guarantor will also owe and pay reasonable
attorney fees relating to such collection efforts.


THUS DONE, READ AND SIGNED in Los Angeles , _____California_________, on the
28th  day of _____ June_ , 2007.
 

WITNESSES:     PAYMENT GUARANTEED               GUARANTOR: /s/ Heng Chuk    
Allegro Biodiesel Corporation

--------------------------------------------------------------------------------

Heng Chuk     (Print Name)           By: /s/ W. Bruce Comer, III       

--------------------------------------------------------------------------------

W. Bruce Comer, III _ CEO_ /s/ Michael Hakim     Duly Authorized (Title)

--------------------------------------------------------------------------------

Michael Hakim       (Print Name)      

 